Citation Nr: 1228136	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  10-27 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, Type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which in pertinent part, denied service connection for hypertension.  

The file contains an August 2012 document issued by the North Carolina Department of Administration indicating that the Veteran wished to withdraw all claims in appellate status.  Accordingly, his service connection claim for hypertension will be formally dismissed herein.

The Veteran's June 2010 substantive appeal form reflects that he had requested a Board videoconference hearing.  A review of the file reflects that a Board hearing was scheduled for August 2012; it appears that the Veteran either cancelled this hearing or did not appear for it.  

An August 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

In August 2012, prior to the promulgation of a decision, the Veteran elected to withdraw his appeal pertaining to the service connection claim for hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the service connection claim for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a rating action issued in July 2009, the RO denied a service connection claim for hypertension.  A timely Notice of Disagreement with the denial of the claim was filed in August 2009, and a Statement of the Case was issued in May 2010.  A timely substantive appeal was filed in June 2010, giving the claim appellate status. 

The file includes a document from the North Carolina Department of Administration (NCDA) dated on August 3, 2012, indicating that the Veteran wished to withdraw all claims in appellate status.  For purposes of clarification, it appears that the Veteran enlisted the NCDA to take this action on his behalf and authorized them to do so.  In addition, the Board notes that the only claim in appellate status is a service connection claim for hypertension.  In light of this request to withdraw the appeal, no allegations of errors of fact or law remain for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the service connection claim for hypertension and it is dismissed.


ORDER

The appeal concerning the service connection claim for hypertension is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


